1
2
3
                                                           JS-6
4
5
6
                           UNITED STATES DISTRICT COURT
7
                          CENTRAL DISTRICT OF CALIFORNIA
8
9
10    MICHAEL M.,                                Case No. CV 18-8087-AG (KK)
11                              Plaintiff,
12                        v.                     JUDGMENT
13    ANDREW SAUL, Commissioner of
      Social Security,
14
                                Defendant(s).
15
16
17         Pursuant to the Order Accepting Findings and Recommendation of United
18   States Magistrate Judge,
19         IT IS HEREBY ADJUDGED that this action is dismissed without prejudice.
20
21   Dated: January 30, 2020
22
                                             HONORABLE ANDREW J. GUILFORD
23                                           United States District Judge
24
25
26
27
28
